Citation Nr: 0309666	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for cardiomyopathy, 
left bundle branch block, abnormal electrocardiogram, and 
hypertension, currently rated as 30 percent disabling.

2.  Whether hypertension may be rated separately from 
service-connected cardiomyopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1966 to December 
1987.

This appeal is from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a rating greater than 30 
percent for cardiomyopathy, left bundle branch block, 
abnormal electrocardiogram and hypertension.  The Board of 
Veterans' Appeals (Board) remanded the case in June 1999 and 
denied the claim in February 2000.  The United States Court 
of Appeals for Veterans Claims (Court) vacated the case and 
remanded it to the Board in June 2001.  The Board 
subsequently developed additional evidence to substantiate 
the veteran's claim.

The veteran has persistently asserted that his claim and 
appeal is for separate rating of hypertension.  His statement 
of July 2001 affirmed his satisfaction with the 30 percent 
rating of cardiomyopathy.  Although this can be construed as 
withdrawal of that issue, the Board deems the matters of the 
correct rating of cardiomyopathy and whether hypertension can 
be rated separately as inextricably intertwined.  There is no 
prejudice to the veteran in maintaining the cardiomyopathy in 
appellate status at present, and it could be to his 
disadvantage to dismiss it at this time.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Subsequently, VA promulgated regulations authorizing 
the Board of Veterans' Appeals (Board) to develop evidence 
independently of the RO, which had the effect of enabling the 
Board to cure certain defects in compliance with the VCAA.  
The United States Court of Appeals for the Federal Circuit 
has ruled that certain regulations and the associated actions 
by the Board are invalid as contrary to the VCAA.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  The RO must discharge VA's duty under 38 U.S.C.A. 
§ 5103(a) (2002); 38 C.F.R. § 3.159(b) (2002) and, in this 
case conduct additional development of the evidence.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA must notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2002).  

The veteran has not had complete notice of the rating 
criteria applied in his case.  The veteran filed his claim in 
March 1997, and he appealed from a rating decision of May 
1997.  Subsequently, effective January 12, 1998, VA changed 
the rating criteria pertinent to his claim.  See 62 Fed. Reg. 
65207 (Dec. 12, 1997).  When the RO issued the veteran a 
statement of the case (SOC) in May 1998, it provided the new 
rating criteria as the regulation governing his claim and 
stated the reasons for the decision in terms of the old 
rating criteria.  The veteran is entitled to an SOC that sets 
forth the pertinent laws and regulations so he can understand 
the basis of the decision and enable him to argue his appeal 
to the Board.  38 U.S.C.A. § 7105(d)(1) (2002); 38 C.F.R. 
§ 19.29 (2002).  In this case, rating must be accomplished, 
and SOC or supplemental SOC (SSOC) must consider both old and 
new rating criteria, apply the criteria more beneficial to 
the veteran, and explain why his claim is resolved under the 
chosen criteria.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VA heart examination of October 2002 contains apparently 
inconsistent findings and appears incomplete.  The datum of 
11 METS obtained in the Bruce Protocol stress test seems 
inconsistent with the estimated ejection fraction of 45 
percent.  There is no echocardiogram report of record showing 
a calculated ejection fraction, and no other source of the 
estimate is of record.  The veteran must be reexamined and 
tests administered to measure exercise capacity in METS and 
to calculate an ejection fraction.

Whether the veteran's hypertension can be rated separately 
raises two questions.  First, whether a separate rating would 
be pyramiding of disability ratings.  See 38 C.F.R. § 4.14 
(2002).  Second, whether the veteran's hypertension is 
compensably disabling.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).  Consequently, development of the evidence 
must inform those concerns.  The veteran's examination must 
include blood pressure measurements.  The veteran must 
provide, or inform the RO where to obtain, documentation of 
his use of medication to control hypertension, because the 
use of medication may demonstrate a compensable disability 
under some circumstances.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide 
pharmacy records, prescription labels or 
records, or other evidence of his use of 
prescribed medication for control of 
hypertension since approximately March 
1996, and notify him of any other 
information or evidence necessary to 
substantiate his claim and of his and 
VA's respective responsibilities to 
produce and obtain information and 
evidence.  Associate any information 
obtained with the claims file.

2.  Schedule the veteran for a VA 
cardiology examination with a physician 
skilled in interpreting cardiac tests to 
determine the severity of his 
cardiomyopathy.  Specifically, (a) the 
examiner should obtain the following 
data: workload in METS based on stress 
test or other effective means showing the 
workload at which the veteran presents 
dyspnea, fatigue, angina, dizziness, or 
syncope, and also obtain a calculated 
ejection fraction by echocardiogram or 
other effective means; (b) the examiner 
must report whether the heart is 
definitely enlarged and if so whether 
confirmed by x-ray and clinically; if 
there is severe dyspnea on exertion and 
if so, if there is dyspnea on slight 
exertion; and whether there are rales, 
pretibial pitting at the end of day or 
other definite signs of beginning 
congestive failure, elevation of systolic 
blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia.  The 
examiner must opine whether the veteran's 
cardiomyopathy precludes more than light 
manual labor and if so, whether it 
precludes more than sedentary activity; 
(c) take at least three blood pressure 
measurements to as to enable 
determination of the predominant values.

3.  Readjudicate the claims at issue, 
including whether hypertension can be 
separately rated without pyramiding, 
38 C.F.R. § 4.14 (2002), and, if so, the 
appropriate rating.  If any part of the 
veteran's claim cannot be allowed, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case, 
addressing the appropriate diagnostic 
codes of 38 C.F.R. § 4.104 before and 
after January 12, 1998, see Karnas, 1 
Vet. App. 308, the rule on pyramiding, 
38 C.F.R. § 4.14, and the reasons and 
bases for the decisions.  Afford an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


